This case was submitted on motion of appellee to dismiss the appeal, and at the same time submission was had upon the merits.
Motion to dismiss the appeal must be denied; it clearly appearing that the slight delay in filing the transcript was not due to the negligence of appellant, and the submission here was had at the first call of the division after the appeal had been perfected.
                             On the Merits.
Appellee, plaintiff below, brought his suit by attachment against one T.J. Denny to enforce his lien as an agricultural laborer under Code 1907, § 4795, and the attachment was levied upon 80 or 100 bushels of corn. The appellant interposed a claim for the corn, and a trial of the rights of property was had, resulting in a judgment for plaintiff.
The assignments of error relate to the action of the court in refusing to give three charges requested in writing by the appellant and in overruling his motion for a new trial. The testimony of plaintiff tended to show that he worked for the defendant under a contract of employment which was made in January, 1917, and worked on the lands where the corn was grown in 1917, that the corn levied on was grown in 1917, and that he had not been paid for his services. This proof, in addition to the other proof offered by the plaintiff, made out a prima facie case for plaintiff.
The claimant relied upon two mortgages executed by the defendant, T.J. Denny; one executed on January 10, 1916, conveying the crops for the year 1916, "or each succeeding year thereafter until the said debt is paid in full." The evidence shows that, at the time this mortgage was executed, Denny, the mortgagor, had no leasehold or other interest in the lands upon which the corn was grown, that therefore the corn "to be grown" had no potential existence, and that the mortgage was invalid so far as a conveyance of the corn was attempted. Sellers 
Orum v. Hardaway, 188 Ala. 389, 66 So. 460. The other mortgage relied upon by claimant was executed March 2, 1917. There was testimony from which the jury could find that the claimant had notice of the relation existing between Denny and Burdett, or of such facts as to put him on notice, at the time that the mortgage was executed.
In Townsend v. Brooks, 76 Ala. 308, the Supreme Court, in construing section 3482 of the Code of 1876, which is the same as section 4795 of the Code of 1907, said:
"If the plaintiff was a superintendent of defendant's plantation, having been employed by him for the current year, 1882, he would have a lien upon the crops grown or raised on such place during that particular year, in and about which he was employed, to the extent of his hire or wages due for services rendered during the current year in the capacity of an agricultural superintendent. Code, § 3482. And this lien, which is given by statute, will prevail against any purchaser of such crops, unless it be a purchaser for value without notice of such lien. Scaife v. Stovall, 67 Ala. 237. Actual knowledge of the lien is unnecessary to charge such purchaser with notice. It is sufficient if he have knowledge of facts calculated to put him upon inquiry; and a knowledge by the purchaser of the relation between the landlord and superintendent, as employer and employé for the current year, and of the further fact that the cotton purchased was raised or grown upon the particular premises where the plaintiff was employed as such superintendent — a knowledge, we repeat, of these two facts, would be sufficient to charge the purchaser with constructive notice of the *Page 434 
existence of plaintiff's lien, as well as the extent of it."
There was no error in refusing to give the charges requested by appellant, nor was there error in overruling the motion for a new trial.
The judgment of the circuit court is affirmed.
Affirmed.